                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

BROADSOFT, INC.,                               )
                                               )
                Plaintiff,                     )
                                               )
         V.                                    )      Civil Action No. 13-711-RGA
                               )
CALL WA VE COMMUNICATIONS, LLC,)
                               )
           Defendant.          )

                                  MEMORANDUM OPINION
I.       INTRODUCTION

         Presently before the court post-judgment in this declaratory judgment action for non-

infringement and invalidity is a motion to declare this case exceptional under 35 U.S.C. § 285,

filed by plaintiff BroadSoft, Inc. ("BroadSoft"). (D.I. 425) 1 Defendant CallWave

Communications, LLC ("CallWave") opposes the motion. (D.I. 431) For the following reasons,

BroadSoft's motion is denied.

II.      BACKGROUND

         BroadSoft initiated the present litigation against CallWave on April 23, 2013, asserting

causes of action for a declaratory judgment of non-infringement and invalidity of four CallWave

patents, including U.S. Patent Nos. 8,351,591 ("the '591 patent"), and 7,822,188 ("the '188

patent"). (D.I. 1) On September 27, 2013, CallWave filed its answer and counterclaims

accusing BroadSoft's BroadWorks product of infringing the '188 and '591 patents. (D.I. 21 at

13-16)

         The Call Wave patents relate to methods of placing calls from a call processing system in

response to a request and methods for allowing a user to screen a call. (D.I. 1 at ,r 8) Prior to the


1
  The briefing and declarations associated with the pending motion for attorneys' fees and costs
are found at D.I. 426, D.I. 427, D.I. 431, D.I. 432, D.I. 434, D.I. 455, and D.I. 456.
filing of the present action, Call Wave filed suit in this District in January and February 2013,

alleging infringement of the Call Wave patents by Telovations, Inc. ("Telovations"), a former

BroadSoft customer and software licensee, and Bright House Networks, LLC ("Bright House").

(Id. at ,i,i 9-21) Telovations and Bright House then sought indemnification from BroadSoft

because BroadSoft licensed the accused BroadWorks software product to them. (D.I. 10 at 2-4)

       The court issued a Memorandum Opinion and Order in the present litigation on October

1, 2017, granting BroadSoft' s motion for judgment on the pleadings based on patent ineligibility

under 35 U.S.C. § 101, and granting BroadSoft's motion for summary judgment of invalidity.

(D.I. 421; D.I. 422) The court entered judgment in favor ofBroadSoft and against CallWave on

October 2, 2017. (D.I. 423)

       On October 16, 2017, BroadSoft filed the instant motion for attorneys' fees and costs

pursuant to 35 U.S.C. § 285. (D.I. 425) On October 27, 2017, CallWave filed an appeal to the

Federal Circuit regarding the court's Memorandum Opinion and Order granting judgment in

favor of BroadSoft. (D.I. 430) The court stayed consideration of the motion for attorneys' fees

and costs pending the outcome of the appeal before the Federal Circuit. (D.I. 442) The Federal

Circuit issued its mandate on November 26, 2018, affirming the decision of the District Judge,

and the stay was lifted on the motion for attorneys' fees and costs. (D.1. 450)

III.   LEGAL STANDARD

       Section 285 provides that "[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party." 35 U.S.C. § 285. The Supreme Court has defined "an

'exceptional' case [as] simply one that stands out from others with respect to the substantive

strength of a party's litigating position (considering both the governing law and the facts of the

case) or the unreasonable manner in which the case was litigated." Octane Fitness LLC v. Icon



                                                      2
Health & Fitness, Inc., 572 U.S. 545, 554 (2014). When considering whether a case is

exceptional, district courts are to exercise their discretion on a case-by-case basis, considering

the totality of the circumstances. Id. Relevant factors for consideration include "frivolousness,

motivation, objective unreasonableness (both in the factual and legal components of the case)

and the need in particular circumstances to advance considerations of compensation and

deterrence." Id. at 554 n.6 (internal quotation marks omitted). Cases which may merit an award

of attorney fees include "the rare case in which a party's unreasonable conduct-while not

necessarily independently sanctionable-is nonetheless so 'exceptional' as to justify an award of

fees" or "a case presenting either subjective bad faith or exceptionally meritless claims." Id. at

546. A movant must establish its entitlement to attorneys' fees under§ 285 by a preponderance

of the evidence. Id. at 557.

IV.    ANALYSIS

       It is undisputed that BroadSoft is the prevailing party. Following the Federal Circuit's

mandate affirming the judgment of the District Court, BroadSoft has indisputably received relief

on the merits which alters the legal relationship of the parties. See Parallel Iron LLC v. NetApp

Inc., 70 F. Supp. 3d 585, 589 (D. Del. 2014) (holding that, "for a party to be a prevailing party,

that party must win a dispute within the case in favor of it that materially alters the legal

relationship between the parties at the time of the judgment."). Thus, the only issue is whether

the case is exceptional. The court must evaluate the totality of the circumstances to determine

whether this case warrants exceptional status under§ 285.




                                                      3
       A. Sequential Ring Claim2

       In support of its motion to declare the case exceptional, BroadSoft alleges that

CallWave's assertion of the sequential ring claim is objectively meritless because Call Wave

asserted the claim following the Supreme Court's 2010 decision in Bilski v. Kappas, 561 U.S.

593 (2010), which held that adding a generic computer implementation to human activity was

insufficient to satisfy the patent eligibility standard under§ 101. (D.I. 426 at 16-17) BroadSoft

contends that CallWave maintained its infringement position even after the Supreme Court's

decision in Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S. Ct. 2347 (2014), established

that CallWave's infringement position was objectively meritless. (Id.)

       In response, CallWave contends that BroadSoft did not immediately recognize the

significance of the Alice decision to the claims at issue in the present litigation. Instead,

CallWave observes that BroadSoft waited until the summary judgment stage to inform CallWave

of its § 101 defense by way of a motion for judgment on the pleadings filed on September 9,

2016, more than two years after the Supreme Court issued its decision in Alice. (D.1. 431 at 15-

16)

       The court is not persuaded that CallWave's position on the merits ofBroadSoft's § 101

defense was objectively unreasonable. The record reflects that BroadSoft first challenged the

validity of the '188 and '591 patents pursuant to§ 101 in its motion for judgment on the

pleadings, which was filed on September 9, 2016, more than two years after the Supreme Court's

decision in Alice. (D.1. 290) When CallWave subsequently moved to strike BroadSoft's motion



2
 This feature of the '188 patent describes a method of processing calls with "the ability to re-
originate caller and/or subscriber calls to a multiplicity of phone numbers." (' 188 patent, col.
44: 1-3) The claimed call processing method addresses situations in which a first callback is not
immediately answered, placing additional calls to alternate numbers until one of the calls is
answered. (Id., col. 44:5-16)

                                                      4
for judgment on the pleadings, based in part on the alleged untimeliness of the§ 101 challenge,

BroadSoft represented to the court that

       [a]lthough the case is now rightfully viewed, with the benefit of hindsight, as a
       sea change in patent ineligibility jurisprudence, that conclusion was not so
       obvious in the weeks and months following issuance of the Alice decision.
       During this time frame, it simply did not occur to BroadSoft to include the
       Section 101 defense in its initial invalidity contentions. . . . If BroadSoft had
       foreseen how the case law surrounding Alice would develop, it would likely have
       done so. But in the end, BroadSoft filed the same motion that it would have filed
       earlier in the case and derived no benefit from the current timing of its Section
       101 motion.

(D.I. 383 at 9-10) Courts in this district have been reluctant to find exceptional case status based

on a patent's invalidity under§ 101 for the same reasons, recognizing that "the§ 101 analysis is

an evolving state of the law and a difficult exercise, which does not lend itself to, e.g., shifting

fees pursuant to§ 285." YYZ, LLC v. Pegasystems, Inc., C.A. No. 13-581-SLR, 2016 WL

1761955, at *1 (D. Del. May 2, 2016); see also Jedi Techs., Inc. v. Spark Networks, Inc., C.A.

No. 16-1055-GMS, 2017 WL 3315279, at *11 (D. Del. Aug. 3, 2017) ("[T]he mere fact that one

side's arguments prevailed over its opponent's does not make a§ 285 award appropriate.

Furthermore, the Alice analysis is not straightforward .... "). Consequently, the court concludes

that CallWave's position regarding BroadSoft's § 101 defense was not so unreasonable as to

warrant an award of exceptional case status pursuant to § 285.




                                                      5
       B. Single Number Outcall ("SNO") Claims 3

       In support of its motion for attorneys' fees and costs, BroadSoft contends that Call Wave

failed to conduct adequate pre-suit diligence because publicly available documents showed that

the accused BroadWorks product included SNO functionality more than a year before

CallWave's 2005 priority date for the SNO claims. 4 (D.I. 426 at 15) According to BroadSoft,

Call Wave cited prior art BroadWorks functionalities as evidence of SNO infringement. (5/16/19

Tr. at 3:15-25; 4:20-5:5) In response, CallWave alleges that the publicly available BroadSoft

technical documents do not show a system that practices every element of the asserted claims as

required for a claim of anticipation, and the Broad Works Anywhere feature provided new

technology first introduced in March 2008. (D.I. 431 at 17)

       The record before the court establishes that, from the earliest stages of the litigation,

BroadSoft understood CallWave's allegations of infringement to encompass the BroadWorks

Anywhere feature. This is apparent from BroadSoft' s May 31, 2013 opposition to CallWave' s

motion to dismiss, when BroadSoft submitted the declaration of Scott Hoffpauir, BroadSoft's

Chief Technology Officer identifying the Broad Works Anywhere feature among other

exemplary BroadWorks features. (D.I. 11 at ,r 5; see also D.l. 10 at 4) Moreover, CallWave


3
  The SNO claims are directed to "storing data in a database, looking up data from that database
in response to the initiation of a phone call, and inserting at least a portion of that data in the
already-existing callerID field." (D.I. 421 at 19) At the outset, the court notes that the ruling on
BroadSoft's anticipation defense affects only some of asserted claims. BroadSoft's § 101 motion
for judgment on the pleadings was the only case dispositive motion before the court, and its
motion for summary judgment under§ 102 was not completely dispositive of the matter.
(5/16/19 Tr. at 31:22-24; D.I. 421 at 24) The court's ruling on BroadSoft's motion for summary
judgment under § 102 disposed of the eleven single-number outcall ("SNO") claims, but not the
two remaining sequential ring claims. (5/16/19 Tr. at 5:18-22)
4
  In its second supplemental interrogatory responses, which were served on November 7, 2014,
CallWave indicated that "[t]he asserted claims of the '591 patent were conceived by August 18,
2005. The asserted claims of the '591 patent were reduced to practice by September 22, 2005.
The asserted claims of the '591 patent are entitled to the benefit of the filing date of U.S.
Provisional Application No. 60/719,635, filed on September 22, 2005." (D.I. 427, Ex. 12 at 12)
                                                     6
specifically identified the BroadWorks Anywhere feature in its May 8, 2014 infringement

contentions. (D.I. 427, Ex. 3) The record further establishes that the BroadWorks Anywhere

feature was introduced in March 2008, approximately three years after the priority date for

CallWave's asserted SNO claims. (5/16/19 Tr. at 34:2-7; D.I. 362 at ,r 40)

        Judge Andrews granted summary judgment pursuant to § 102 based on the conclusion

that, although the Broad Works Anywhere feature was an updated version of prior art

BroadWorks releases, BroadWorks Anywhere was materially identical to the prior art versions.

See BroadSoft, Inc. v. Cal/Wave Commc'ns, LLC, 282 F. Supp. 3d 771, 791-92 (D. Del. 2017).

Nonetheless, CallWave's infringement position based on the 2008 BroadWorks Anywhere

feature was not so objectively unreasonable as to warrant a finding of exceptional case status.

See SFA Sys. v. Newegg, Inc., 793 F.3d 1344, 1348 (Fed. Cir. 2015) (concluding that "it is the

'substantive strength of the party's litigating position' that is relevant to an exceptional case

determination, not the correctness or eventual success of that position." (quoting Octane Fitness,

134 S. Ct. at 1756)). CallWave reasonably asserted that the BroadWorks Anywhere feature was

not prior art and presented evidence refuting BroadSoft's allegations of material identity. (D.I.

360 at ,r,r 10-16)

        BroadSoft also alleges that the case is exceptional because CallWave advanced new and

contradictory claim construction positions, and speculated that BroadWorks prior art SNO

features might not operate as described. (D.I. 426 at 15-16) In response, CallWave contends

that the additional claim construction was necessary only because BroadSoft identified a new

invalidity theory after the close of discovery. (D.I. 431 at 19) Call Wave further asserts that it

identified material issues of fact regarding whether certain alleged prior art features in the




                                                      7
BroadWorks Release 8 software met the claim on an element-by-element basis, and whether

Release 8 was on sale before the priority date. (D.I. 455 at 2)

         The record before the court shows that BroadSoft supplemented its invalidity contentions

and made additional productions of technical documents multiple times after the close of

discovery and after the Markman hearing. (5/16/19 Tr. at 37:20-22; D.I. 136; D.I. 174; D.I. 181;

D.I. 432, Ex. 30) Judge Andrews subsequently permitted CallWave to pursue additional claim

construction. (5/16/19 Tr. at 27:2-6; 56:23-57:6) CallWave's supplemental claim construction

positions were not objectively unreasonable in light of the new discovery and supplemental

invalidity contentions.

         With respect to CallWave's alleged speculation that the BroadWorks prior art SNO

features might not operate as described, the record shows that BroadSoft withheld discovery on

BroadWorks Release 8, and first produced the Release 8 demonstrative exhibit on October 7,

2015, after fact discovery and expert reports were complete. (D.I. 432, Ex. 41) CallWave

moved to strike the production due to its late disclosure (D.I. 241; D.I. 243), but the motion to

strike was denied (D.I. 263; D.I. 282). Nonetheless, CallWave's source code expert, Dr. Glenn

Reinman, inspected the Release 8 system and opined that there were material differences

between the prior art system accused of anticipation and the BroadWorks Anywhere feature.

(D.I. 360; 5/16/19 Tr. at 30:12-31:2) Although the court ultimately rejected CallWave's position

and concluded that Release 8 was prior art, with a build date of January 2003, 5 BroadSoft has not

established that CallWave's position was objectively unreasonable. See Octane Fitness LLC v.

Icon Health & Fitness, Inc., 572 U.S. 545, 554 n.6 (2014). This is particularly true where, as

here, BroadSoft did not disclose the Release 8 software until after the close of fact and expert



5
    See BroadSoft, Inc. v. CallWave Commc'ns, LLC, 282 F. Supp. 3d 771, 790 (D. Del. 2017).

                                                     8
discovery and the completion of expert reports, thereby limiting CallWave's opportunity to

investigate it. (D.I. 359 at 19; D.I. 286)

       Finally, BroadSoft argues that CallWave raised new arguments on appeal to the Federal

Circuit that it did not raise in its motion for summary judgment with respect to the "materially

identical" test. 6 (D.I. 456 at 2-6) During briefing on summary judgment, BroadSoft notes that

Call Wave accepted the viability of the "materially identical" standard set forth in Evans Cooling

Systems Inc. v. General Motors Corp. and Vanmoor v. Wal-Mart Stores, Inc. 7 (Id. at 2)

Nonetheless, BroadSoft alleges that CallWave presented a new argument before the Federal

Circuit on appeal, taking the position that the Federal Circuit's decision in Zenith Electronics

Corp. v. PD/ Communication Systems, Inc. rejects the notion that anticipation can be proved by


6
  The parties rely on two Federal Circuit decisions which set forth the "materially identical"
theory of anticipation. (D.I. 455 at 6, 8; D.I. 456 at 2) In Evans Cooling Systems, Inc. v.
General Motors Corp. and Vanmoor v. Wal-Mart Stores, Inc., the Federal Circuit maintained
that, if the patentee accuses a particular product of infringing, and that product is shown to be
prior art, the patentee has effectively admitted its claims are anticipated. See Evans Cooling Sys.,
Inc. v. Gen. Motors Corp., 125 F.3d 1448, 1451 (Fed. Cir. 1997) (invalidating the patent under
on-sale bar because the accused product was offered for sale prior to the critical date of the
patented invention); Vanmoor v. Wal-Mart Stores, Inc., 201 F.3d 1363, 1366 (Fed. Cir. 2000)
(affirming invalidity of the patent based on the patentee's own infringement allegations because
the accused product was placed on-sale before the critical date of the invention). This is derived
from the "century-old axiom of patent law hold[ing] that a product 'which would literally
infringe iflater in time anticipates if earlier."' Upsher-Smith Labs., Inc. v. Pamlab, L.L.C., 412
F.3d 1319, 1322 (Fed. Cir. 2005) (quoting Schering Corp. v. Geneva Pharms., Inc., 339 F.3d
1373, 1379 (Fed. Cir. 2003)); see also Peters v. Active Mfg. Co., 129 U.S. 530, 537 (1889)
("That which infringes, if later, would anticipate, if earlier.").
7
  CallWave maintains that it relied on Zenith in its summary judgment briefing before the
District Court for the position that proof of material identity between the prior art and the
accused product is insufficient to establish clear and convincing evidence of invalidity. (D.I. 455
at 2) The record reflects that Call Wave cited Zenith in its answering brief on summary
judgment, accompanied by a parenthetical stating that "mere proof that the prior art is identical,
in all material respects, to an allegedly infringing product cannot constitute clear and convincing
evidence of invalidity." (D.I. 359 at 4) Call Wave went on to explain that the "materially
identical" theory "is only applied when the accused product and the prior art product are
identical." (Id.) On summary judgment, CallWave maintained that the accused features were
not available in BroadWorks prior to the critical date. (Id. at 5) The record shows that CallWave
did not raise its position for the first time in the appeal before the Federal Circuit.
                                                     9
establishing that the accused infringer practices the prior art. (Id. at 3-5) According to

BroadSoft, CallWave's interpretation of Zenith is meritless because the Zenith case did not

involve an anticipation defense based on the accused product or a modified version thereof, but

rather was directed to a third-party product. (Id. at 4-5)

       According to Call Wave, BroadSoft prevailed on its "materially identical" theory of

invalidity, despite its failure to map any prior art feature to the asserted claims on an element-by-

element basis, in a decision by the Federal Circuit affirming the judgment, but not necessarily the

rationale, of the District Court. (DJ. 455 at 4-5) CallWave maintains that Vanmoor and Evans

are distinguishable because those cases addressed situations in which the exact same product

accused of infringement was sold before the critical date, whereas the BroadWorks Anywhere

feature accused by CallWave does not read on the prior art Release 8 Shared Call Appearance

version of the product. (Id. at 5-7) In sum, Call Wave argues that it was not unreasonable to rely

on Zenith to show that proof of anticipation of each and every claim element was required where,

as here, expert testimony established that the BroadWorks Anywhere and Release 8 Shared Call

Appearance products were not materially identical, and that the Release 8 Shared Call

Appearance feature did not meet each and every claim element. (Id. at 8-9)

       CallWave's interpretation of the Federal Circuit's decision in Zenith Electronics Corp. v.

PD! Communication Systems, Inc. is not objectively meritless. 522 F.3d 1348, 1363 (Fed. Cir.

2008). In Zenith, the Federal Circuit stressed that "anticipation cannot be proved by merely

establishing that one 'practices the prior art."' 522 F.3d 1348, 1363 (Fed. Cir. 2008). The

Federal Circuit cited its prior decision in Tate Access Floors, Inc. v. Interface Architectural

Resources, Inc. for the proposition that "accused infringers are not free to flout the requirement

of proving invalidity by clear and convincing evidence by asserting a practicing prior art'



                                                     10
defense to literal infringement under the less stringent preponderance of the evidence standard."

Id. (quoting Tate Access Floors, Inc. v. Interface Architectural Resources, Inc., 279 F.3d 1357,

1367 (Fed. Cir. 2002) (internal quotations omitted)).

       BroadSoft distinguishes Zenith from the present case because the accused infringer in that

case relied on a third-party commercial product for anticipation, as opposed to the patent owner's

accusations of infringement against the defendant's products. Zenith, 522 F.3d at 1363-64.

Here, the accused BroadWorks Anywhere and prior art Release 8 Shared Call Appearance

features are both products of defendant BroadSoft. However, CallWave presented expert

testimony that the accused BroadWorks Anywhere feature is not identical to the prior art Release

8 Shared Call Appearance feature, and the Release 8 Shared Call Appearance feature did not

meet each and every element of the asserted claims. (D.I. 362 at ,r,r 37-89) CallWave

distinguishes Vanmoor and Evans on this basis, because the holdings of those cases were limited

to situations where the accused product itself was placed on-sale prior to the critical date. (D.I.

455 at 5) In contrast, CallWave represents that the accused BroadWorks Anywhere feature is not

identical to the prior art Release 8 Shared Call Appearance feature.

       The facts of this case are not squarely analogous to the circumstances before the Federal

Circuit in either Zenith or Vanmoor. Unlike in Zenith, both the accused product and the

anticipatory prior art product in the present case are BroadSoft products. However, the record

before the court also suggests that the accused BroadWorks Anywhere feature is not identical to

the prior art Release 8 Shared Call Appearance feature, unlike the accused prior art products at

issue in Evans and Vanmoor. Although CallWave did not ultimately prevail on its interpretation

of Zenith, CallWave's position falls within the realm of hard-fought litigation, as opposed to




                                                     11
vexatious or bad faith litigation conduct. See LG Display Co., Ltd. v. AU Optronics Corp., 722 F.

Supp. 2d 466,474 (D. Del. 2010).

       C. Litigation Tactics

       BroadSoft also cites CallWave's continued efforts to press forward with the litigation

after the recommended dismissal, and its allegedly vexatious litigation conduct, in support of its

motion. (D.I. 426 at 5-13, 15) Specifically, BroadSoft points to CallWave's repeated motions to

strike all BroadWorks prior art arguments, refusal to engage in discovery regarding BroadWorks

prior art, advancement of unsupported and contradictory new claim construction positions, and

screening its expert from the BroadWorks Release 8 demonstration system. (Id. at 15)

       In response, CallWave alleges that BroadSoft suppressed its first invalidity theory of

anticipation by various BroadWorks features until after the Markman hearing, it did not disclose

its second invalidity theory pursuant to § 101 until the close of discovery, and it did not disclose

its third invalidity theory regarding Release 8 and the Shared Call Appearance feature until reply

expert reports were due. (D.I. 431 at 18) CallWave notes that the information about

BroadWorks and BroadSoft's invalidity contentions were exclusively in BroadSoft's possession,

but BroadSoft resisted the timely disclosure of this evidence. (Id.)

       CallWave's litigation conduct does not merit an award of exceptional case status under

§ 285. Courts imposing exceptional case status due to litigation conduct generally find that the

nonmoving party took positions contrary to its own evidence or prior statements. Compare

Bayer CropScience AG v. Dow AgroSciences LLC, 851 F.3d 1302, 1307 (Fed. Cir. 2017)

(upholding exceptional case status where the plaintiff took positions "directly contradicted by the

record evidence Bayer had obtained through early discovery" and "marched onward with a view

of its case that was not supported by its witnesses."), with Intendis GmbH v. Glenmark Pharms.



                                                     12
Ltd., 117 F. Supp. 3d 549,581 (D. Del. 2015) (concluding that, "[t]o the extent that some of

defendants' arguments were unsupported or contradictory, the court does not find that

defendants' conduct in the case was so one-sided or unreasonable as to rise to the level of

'exceptional."'). The present record does not support a conclusion that CallWave directly

contradicted its previous arguments and evidence. Instead, the actions cited by BroadSoft as

litigation misconduct by Call Wave appear to be the result of BroadSoft's own delay in producing

evidence and identifying its invalidity contentions. (5/16/19 Tr. at 37:20-22; D.I. 136; D.I. 174;

D.I. 181; D.I. 432, Ex. 30, 41) CallWave's efforts to adjust to BroadSoft's supplemental

invalidity contentions and late-produced Release 8 demo do not amount to vexatious litigation

tactics.

           The court is mindful that "an award of attorney fees under § 285 is not intended to be an

'ordinary thing in patent cases,' and that it should be limited to circumstances in which it is

necessary to prevent a 'gross injustice' or bad faith litigation." Microsoft Corp. v. WebXchange

Inc., 715 F. Supp. 2d 598,603 (D. Del. 2010) (quoting Forest Labs., Inc. v. Abbott Labs., 339

F.3d 1324, 1329 (Fed. Cir. 2003)). Although CallWave did not ultimately prevail in the

litigation, its positions were not "so substantively weak as to render this case exceptional."

Ferring Pharms. Inc. v. Par Pharm., Inc., C.A. No. 15-173-RGA, 2018 WL 6696040, at *1 (D.

Del. Dec. 19, 2018). Neither the substantive strength of CallWave's unsuccessful positions nor

the manner in which CallWave litigated the case warrants an award of fees under§ 285 in the

present case.




                                                       13
V.       CONCLUSION

         For the foregoing reasons, Broadsoft's motion to declare the case exceptional under 35

U.S.C. § 285 is denied. (D.I. 425) An Order consistent with this Memorandum Opinion shall

issue.

         This Memorandum Opinion is filed pursuant to 28 U.S.C. § 636(b)(l)(A), Fed. R. Civ. P.

72(a), and D. Del. LR 72.l(a)(2). The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Memorandum Opinion. Fed. R.

Civ. P. 72(a). The objections and responses to the objections are limited to ten (10) pages each.

The parties are directed to the court's Standing Order For Objections Filed Under Fed. R. Civ. P.

72, dated October 9, 2013, a copy of which is available on the court's website,

www.ded.uscourts.gov.


Dated: August i_, 2019
                                              Sherry R. Fallo
                                              UNITE STATE




                                                    14
